DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, polyvinyl alcohol resin having primary hydroxy group,  and aqueous solution,  claims 1-3 and  6-10  in the reply filed on 28 April 2022 is acknowledged.  The traversal is on the ground(s) that the species of polyvinyl alcohol are not mutually exclusive.  This is not found persuasive because a primary hydroxy group, a sulfonic acid or a salt thereof and an oxyalkylene group  having  different structures and are not obvious variants of each other.
With respect to claim 11, Applicant argues that the oil dispersion include an oil recovery agent  of claim 1 which may be in the form of an aqueous solution, however, this does not change the fact that there are two mutually exclusive species of the oil recovery agent claimed, i.e., an  aqueous  solution of claim 8 and an oil dispersion of claim 11, which raises a search and/or examination burden.   
The requirement is still deemed proper and is therefore made FINAL.
Claims 4, 5, 11 and 12 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention /species.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being  anticipated  by US2017/0037294A1 (Mandai), which is listed in Applicant’s information disclosure.
Regarding claims 1-3 and 6-7, Mandai teaches a drilling fluid additive comprises polyvinyl alcohol bases resin containing 1,2-diol structural unit with the formula  ([0032]):

    PNG
    media_image1.png
    153
    288
    media_image1.png
    Greyscale

which meets the claimed polyvinyl alcohol resin having a hydrophilic modified group and /or a primary hydroxy group in its side chain. 
Mandai teaches the resin has a saponification degree of 90 to 99.5 mol% ([0047]),  and an average polymerization degree of 500 -4000 ([0046]), which meet  the instantly claimed saponification degree and polymerization degree, respectively.  
Regarding the water contact angle,   since Mandai  teaches the same polyvinyl alcohol resin as claimed, the  property such as water contact angle  of the resin of  Mandai  would inherently be the same as claimed. If there is any difference between the product of Mandai and the product of the instant claims the difference would have been minor and obvious. "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). 
Regarding claims 8 and 9, Mandai teaches an aqueous solution comprising the PVA resin ([0056],[0070] and  [0072]), exemplified as  4 g resin dispersed in 200 ml  of water with a solubility of about 99%, thus the amount of resin dissolved in water is about 4X99% in 200 ml water, i.e., 1.98 g per 100 g of water, which meets the claimed content.  
Regarding claim 10,  the recitation “used for  ” is interpreted as an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure or process  is capable of performing the intended use, then it meets the claim. See MPEP 2111.02(II)[R-3].  Mandai teaches the same polyvinyl alcohol resin thus meets the claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/               Ph.D., Primary Examiner, Art Unit 1766